                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

RODNEY J. HOPKINS,

                                Plaintiff,                              OPINION AND ORDER
       v.
                                                                              18-cv-66-wmc
STATE OF WISCONSIN,
MILWAUKEE SECURE DETENTION FACILITY,
WARDEN, MEDICAL STAFF, GUARDS,

                                Defendants.


       Pro se plaintiff Rodney J. Hopkins is currently incarcerated at the Jackson

Correctional Institution. Pursuant to 42 U.S.C. § 1983, Hopkins claims in this lawsuit

that the State of Wisconsin, the Milwaukee Secure Detention Facility (“MSDF”), and

various of that facility’s unnamed medical staff, guards and warden, all violated his

constitutional rights by denying him treatment for a lung infection. Hopkins’ complaint

is subject to initial screening under 28 U.S.C. §§ 1915(e)(2) & 1915A, however, and

having failed to exhaust his administrative remedies, his lawsuit may not proceed further.



                                   ALLEGATIONS OF FACT1

       While housed at the MSDF on a parole hold in January of 2008, Hopkins allegedly

told “medical staff” that he had a lung infection and was in pain. Rather than even

examining him, however, staff responded that they could not treat him because they did

not have his medical records. A few days after he started complaining, Hopkins began



1
   In addressing any pro se litigant’s complaint, the court must read the allegations generously. Haines
v. Kerner, 404 U.S. 519, 521 (1972). For purposes of this order, the court assumes the following facts
based on the allegations in plaintiff’s complaint, unless otherwise noted.
vomiting blood and was taken to the hospital. There, Hopkins was told that he would lose

his left lung by the coming Friday. However, since he was released from custody prior to

that Friday, it appears that Hopkins did not actually receive treatment for his lung at the

jail.


                                           OPINION

         Plaintiff Hopkins has unsuccessfully attempted to bring this same federal lawsuit at

least twice before in the Eastern District of Wisconsin. First, in 2010, he filed a lawsuit

bringing the same claim in Hopkins v. Husz, Case No. 10-cv-291-WCG (E.D. Wis.). That

case was dismissed without prejudice due to Hopkins’ failure to exhaust his administrative

remedies, since his inmate complaint was untimely and lacked a showing of good cause.

(Id. (dkt. #31); 2011 WL 2463549, at *2 (E.D. Wis. June 21, 2011).) In 2013, after

Hopkins attempted to exhaust his administrative remedies, he filed a second lawsuit in

Hopkins v. Milwaukee Secure Detention Facility, Case No. 13-cv-1019 (E.D. Wis.). That case

was dismissed on the same ground, however, since attachments to the complaint only

confirmed that Hopkins still had not completed the exhaustion requirement. (Id. (dkt. #7)

at 5.)

         Hopkins appealed this second dismissal to the Seventh Circuit, but that court

affirmed the dismissal in Hopkins v. Milwaukee Secure Detention Facility, No. 14-2027, slip

op. at 3 (7th Cir. Nov. 13, 2014). On appeal, the Seventh Circuit addressed the district

court’s disposition of both Eastern District lawsuits:

         On appeal, Hopkins generally challenges the district court’s ruling that it was
         precluded from reviewing his efforts in 2008 to exhaust his administrative
         remedies. But as the court explained, Hopkins contested this issue in his

                                               2
        first § 1983 suit, and is therefore barred from addressing it here by the
        doctrine of issue preclusion, which prevents relitigation of an issue, already
        decided and essential to the judgment in prior litigation, by a party
        represented in that litigation. See Matrix IV, Inc. v. Am. Nat’l Bank and Trust
        Co. of Chi., 649 F.3d 539, 547 (7th Cir. 2011).

        The district court was also correct to dismiss Hopkin’s second § 1983
        complaint on exhaustion grounds. As the court noted, the face of the
        complaint and its attachments show that the administrative grievance that
        Hopkins filed in 2013 did not comply with state law because he did not file
        it within fourteen days of the underlying conduct. See Dole v. Chandler, 438
        F.3d 804, 809 (7th Cir. 2006); Pozo v. McCaughtry, 286 F.3d 1022, 1025
        (7th Cir. 2002). A prisoner must adhere to state procedures and time limits
        for administrative grievances to exhaust his remedies, otherwise he could
        sidestep the administrative grievance system entirely by filing an untimely
        grievances and then contending that he had exhausted administrative
        remedies. Pozo, 286 F.3d at 1023-24.

Id. at 4.

        In this lawsuit, Hopkins acknowledges that his prior § 1983 lawsuits were both

dismissed for failure to exhaust, but he does not indicate that he has since corrected that

deficiency. Indeed, since the time for doing so administratively appears to have elapsed by

the time the Seventh Circuit affirmed the dismissal of plaintiff’s second dismissal, he

appears unable to exhaust timely. Since “the existence of a valid affirmative defense, such

as the failure to exhaust, is so plain from the face of the complain that the suit can be

regarded as frivolous,” Turley v. Gaetz, 625 F.3d 1005, 1013 (7th Cir. 2013), the court is

dismissing this case without prejudice. Ford v. Johnson, 362 F.3d 395, 401 (7th Cir. 2004)

(dismissal for failure to exhaust is always without prejudice). It follows that the court will

also deny plaintiff’s motion for assistance in recruiting counsel.




                                              3
                                    ORDER

IT IS ORDERED that:


1. Plaintiff Rodney Hopkins is DENIED leave to proceed on any claims in this
   lawsuit, which is DISMISSED without prejudice for failure to exhaust
   administrative remedies.

2. Plaintiff’s motion for assistance in recruiting counsel (dkt. #7) is DENIED.

3. The clerk of court is directed to close this case.


Entered this 26th day of November, 2018.

                                    BY THE COURT:

                                    /s/
                                    __________________________________
                                    WILLIAM M. CONLEY
                                    District Judge




                                       4
